DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4, 9-14, and 17-18 in the reply filed on 07 September 2022 is acknowledged. In the case of a national stage application the independent and distinct analysis for restriction does not apply see MPEP § 823. The traversal on the grounds that unity of invention does exist between Groups I - III because there is a technical relationship that involves the same special technical feature is not found persuasive. Although the restricted groups do possess unity of invention, the special technical feature that is shared between groups (Bacillus pummilus KS-C4) is already known, and does not make a contribution over the prior art; this is evidenced by the fact that Kawabata (US Pat. 8,003,366) explicitly describes the claimed microbe, for the same purpose as that discussed in the instant specification. Thus, breaking the unity of the invention.
Therefore, requirement is still deemed proper and is FINAL.
Priority
 Priority to foreign application JP2018-197010 filed on 18 October, 2018 is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 06/09/2021 and 10/19/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 4 is objected to because the claim recites the treatment of species of plants but provides no specific species within the claim only broad classes of plants. Applicant is suggested to correct the terminology used within the claim to reflect the claimed categories of plants.
Claim Status
Claims 1-18 are currently pending.
Claims 5-8 and 15-16 are currently withdrawn.
Claim 1-4, 9-14, and 17-18 are currently being examined.
Claim Rejections - 35 USC § 112
112(b) Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9-14 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 the recitation of “by concentrating the liquid culture product of the KS-C4 strain and then without separating the cells from a liquid” is indefinite. The specification deems the process of concentrating as using techniques such as centrifugation, filtration, a method using ultrafiltration, and concentrating under reduced pressure using an evaporator. However, the specification also defines "without separating" to mean that such an operation as a centrifugal separation that separates the cells and a liquid is not performed. It is unclear if the claimed composition is to a composition that comprises the liquid portion of the culture (i.e. the supernatant) or if the composition is replete of any liquid portion of the culture and only consists solely of dried bacterial cells. Therefore, this recitation will herby be interpreted as a liquid culture/cells in a liquid suspension of culture media.
Claims 2-4 and 10-14 are indefinite insofar, as they are dependent on claim 1, but do not resolve the above-described indefiniteness. 
Regarding claim 9 the statement “drying the resultant concentrated liquid culture product without separating the cells from a liquid” is deemed indefinite. The process of drying a culture product is generally conducted by removing the liquid from the culture. Therefore, this recitation will hereby be interpreted as a dried product that does not consist of any liquid product.
Claims 17 and 18 are indefinite insofar as they are dependent on claim 9, but do not resolve the above-described indefiniteness.
112(d) rejections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 is drawn to a plant residue-decomposing agent, it is unclear if the limitation of the claim provides for structural limitations or additional ingredients, or if it is merely describing the intended use of the invention.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-14, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawabata (US 8,003,366).
The instant claims are directed to a plant residue decomposing agent comprising cells of Bacillus pumilus KS-C4 strain.
Kawabata teaches a material for decomposing a plant residue and reducing a volume of the plant residue which contains Bacillus pumilus KS-C4 and a method for decomposing a plant residue utilizing material containing cells of Bacillus pumilus KS-C4 strain that is capable of decomposing a plant residue (see Abstract; addressing claim 1).
Kawabata further teaches that this material for decomposing plant residue can be utilized as a dried concentrated product or as a liquid material (col 5 lines 63-67- col 6 lines 1-4; addressing claims 2-3, 9-10, and 17) and that the bacteria in the formulation can be in the form of a spore (col 4, lines 3-6 and lines 44-47; addressing claim 14). The plant residue that the disclosed material can be used to decompose is defined to be any substance containing at least part of a plant body such as a leaf, a stem, a flower, or a root of a plant (col 3, lines 2-12; addressing claim 4).
Kawabata also teaches that the material for decomposing a plant residue and reducing the volume of the plant residue dried to have a water content of 10 mass% or less (col 5, lines 20-23; addressing claims 11 and 18).  It is also taught that the cell concentration of the KS-C4 strain in the disclosed can be from 1x104 to 1x1011 CFU/g (col 4, lines 49-55; addressing claim 12). Kawabata does not speak to a certain concentration of cellulase in the disclosed material for plant decomposition as stated in claim 13. However, it is taught that the KS-C4 strain has a cellulase activity and that the cellulase activity can be detected in a culture. This inherently implies that one skilled in the art can culture Bacillus pumilus KS-C4 and with the intent to obtain a desired concentration and would be able to effectively detect/measure the cellulase concentration. 
Additionally, the adjustment of a particular conventional working condition therein (i.e. determining effective amounts/ dosage ranges within the claimed composition, the substitution of one form for another and when to effectively administer) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. The differences in concentrations/ratios will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical (MPEP 2144.05 II). 
Therefore, the invention as a whole is anticipated over the cited references, especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 1, and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 8,003,366. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent No. 8,003,366 discloses a material for decomposing a plant residue and reducing a volume of plant residue that comprises Bacillus pumilus KS-C4 strain cells alone or cells in a liquid medium as the active ingredient.
While the instant claim does recite a step of concentrating the cells in a liquid culture, this merely recites the process by which the product is obtained. Ultimately, as instantly claimed, the plant residue-decomposing agent is a liquid culture that contains cells of Bacillus pumilus KS-C4. Therefore, the scope of the patented claims overlaps with that of the instant claims rendering the instantly claimed composition an obvious variation of the composition claimed in Patent No. 8,003,366. A person with ordinary skill in the art could have applied the methods of Patent No. 8,003,366 and arrived to the instantly claimed invention.
Conclusion
No claim allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYSHONDA PATRICE LEWIS whose telephone number is (571)272-1840. The examiner can normally be reached M-Th 8AM-5PM Every other Fri 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571) 272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYSHONDA PATRICE LEWIS/    Examiner, Art Unit 1651                    

/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651